[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-13874                ELEVENTH CIRCUIT
                                                               JUNE 10, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                       D. C. Docket No. 06-00016-CR-3

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

BRONSON FLANDERS PHILLIPS,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                                (June 10, 2009)

Before BIRCH, HULL and ANDERSON, Circuit Judges.

PER CURIAM:

     Bronson Flanders Philips appeals his conviction and sentence for
distributing cocaine base, in violation of 21 U.S.C. § 841(a)(1).

                                           I

      On appeal, Philips argues that the police did not have the reasonable

articulable suspicion necessary to pull over his car, a black Camaro, because: (1)

the confidential informant (“CI”), who told the police, after a controlled drug

transaction, that the driver of a black Camaro had sold him drugs during this

transaction, had acted unreliably; (2) the CI was unable to predict Philips’s future

behavior, and thus there was insufficient corroboration for his statement to the

police; and (3) the only specifics that the police officers knew about the car that

was involved in the drug transaction was the fact that it was a clean 1998 Camaro

with tinted windows, and these specifics were not distinctive enough for them to

identify whether Philips’s Camaro was indeed that car.

      When a party does not file objections to a magistrate judge’s report, the

factual findings of that report are reviewed for plain error. United States v.

Warren, 687 F.2d 347, 348 (11th Cir. 1982). However, the application of law to

those facts is reviewed de novo. United States v. Simms, 385 F.3d 1347, 1356

(11th Cir. 2004); Warren, 687 F.2d at 348 (11th Cir. 1982).

      Under the Fourth Amendment, officers may not conduct random

suspicionless stops of vehicles. Delaware v. Prouse, 440 U.S. 648, 663, 99 S. Ct.
2
1391, 1401, 59 L. Ed. 2d 660 (1979). However, in the absence of probable cause, a

police officer may stop a vehicle and briefly detain the persons inside “in order to

investigate a reasonable suspicion that such persons are involved in criminal

activity.” United States v. Tapia, 912 F.2d 1367, 1370 (11th Cir. 1990) (citing

Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968)). “In justifying

such an intrusion . . . [the] police officer [must] be able to point to specific and

articulable facts which, taken together with rational inferences from those facts,

reasonably warrant that intrusion.” Tapia, 912 F.2d at 1370 (internal quotation

marks omitted). When examining whether a police officer had the requisite

reasonable suspicion to initiate a traffic stop, a court must look at the totality of the

circumstances, and it must consider “the collective knowledge of the officers

involved in the stop.” Id. We have held that reasonable suspicion and probable

cause could be based on information provided by a CI who previously had

provided reliable information in a number of other cases. United States v.

Brundidge, 170 F.3d 1350, 1353 (11th Cir. 1999).

      The police had the reasonable articulable suspicion necessary to pull over

Philips’s vehicle because they were told, by a CI who had proven himself reliable

in numerous past drug transactions, that the driver of a particular car, that they

themselves had seen in a park, was selling drugs. The police officers then were



                                            3
personally able to identify Philips's car as the one to which the CI was referring,

and this identification provided them with reasonable articulable suspicion.

                                          II

      Philips next argues that his arrest, which occurred after the stop of his

vehicle, was unconstitutional because it was based solely on contraband found in

his passenger Bruce Gaines’s pocket, and there was no evidence that Philips was in

any way connected to this contraband. Thus, he contends, the police officers did

not have the probable cause necessary to arrest him. He further argues that a

search of his vehicle and his person that was conducted incident to his arrest also

was unconstitutional (because his arrest was unconstitutional), and the fruits of that

search should be suppressed.

      As discussed above, an application of law to fact is reviewed de novo. See

Warren, 687 F.2d at 348. The Fourth Amendment prohibits police officers from

arresting a person unless they have probable cause to believe that person has

committed a crime. United States v. Dunn, 345 F.3d 1285, 1289 (11th Cir. 2003).

We have held that:

      For probable cause to exist, an arrest must be objectively reasonable
      based on the totality of the circumstances. This standard is met when
      the facts and circumstances within the officer's knowledge, of which
      he or she has reasonably trustworthy information, would cause a
      prudent person to believe, under the circumstances shown, that the
      suspect has committed, is committing, or is about to commit an

                                           4
      offense. Although probable cause requires more than suspicion, it
      does not require convincing proof, and need not reach the same
      standard of conclusiveness and probability as the facts necessary to
      support a conviction.

Id. at 1290 (internal punctuation marks omitted). The Supreme Court has held that

if drugs are found in the backseat area of a car, those drugs can be used as a basis

to arrest all of the car’s occupants because a reasonable officer could conclude that

there was probable cause to believe that any of those occupants “had knowledge of,

and exercised dominion and control over, the [drugs].” Maryland v. Pringle, 540
U.S. 366, 371-72, 124 S. Ct. 795, 800-01, 157 L. Ed. 2d 769 (2003).

      In addition, once “an occupant of an automobile is the subject of a lawful

arrest, the Fourth Amendment permits the arresting officers to contemporaneously

conduct a warrantless search [incident to arrest]. . . of the passenger compartment

of the automobile, as well as any closed (or open) containers found in this area of

the automobile.” United States v. Gonzalez, 71 F.3d 819, 824, 825 (11th Cir.

1996). The police also may search the person who is being arrested. Chimel v.

Cal., 395 U.S. 752, 762-63, 89 S. Ct. 2034, 2040, 23 L. Ed. 2d 685 (1969).

      Even where a search violates the Fourth Amendment, however, the fruits of

that illegal search still can be admissible, under the inevitable discovery doctrine, if

the government can establish by a preponderance of the evidence that: (1) “the

information would have ultimately been recovered by lawful means;” and (2) “the

                                            5
lawful means which made discovery inevitable were being actively pursued prior

to the occurrence of the illegal conduct.” United States v. Virden, 488 F.3d 1317,

1322 (11th Cir. 2007) (emphasis in the original).

          The evidence that was found on Philips’ person was admissible, under the

inevitable discovery doctrine, because the lawful arrest of his passenger entitled the

police to search the passenger compartment of Philips’ car, and this search

provided sufficient evidence to arrest Philips and to search him incident to his

arrest.

                                             III

          Philips next argues that the search warrant for his residence, which was

obtained after his arrest, lacked sufficient indicia of reliability because it: (1) made

no mention of the CI and the fact that much of what it presented as fact was based

on the CI's hearsay statements; and (2) falsely stated that Philips's vehicle was seen

heading to and from Lancelot Drive. In the alternative, Philips argues that the

evidence obtained during the search of his residence should be suppressed as fruits

of the poisonous tree stemming from the illegal search of his car.

          As discussed supra, a district court’s application of law to fact, in a motion

to suppress, is reviewed de novo. See Warren, 687 F.2d at 348. However, if there

is an error, in the context of suppression, we will not reverse a district court’s



                                              6
decision if we determine that, under the doctrine of harmless error, the error in

question did not have any impact on the proceedings. United States v. Alexander,

835 F.2d 1406, 1411 (11th Cir. 1988).

      A magistrate can only issue a search warrant upon a showing of probable

cause, which is defined as “a fair probability that contraband or evidence of a

crime will be found in a particular place.” Illinois v. Gates, 462 U.S. 213, 238, 103
S. Ct. 2317, 2332, 76 L. Ed. 2d 527 (1983). In cases involving hearsay

information, the magistrate must examine the “veracity” and “basis of knowledge”

of the person supplying the information. Id. If a warrant was based on a deliberate

or reckless misrepresentation made by a police officer, that warrant is illegal if “the

misrepresentation was essential to the finding of probable cause.” United States v.

Cross, 928 F.2d 1030, 1040 (11th Cir. 1991). Evidence that is gathered through

the police’s exploitation of an illegality must be suppressed as fruit of the

poisonous tree. Wong Sun v. United States, 371 U.S. 471, 488, 83 S. Ct. 407, 417,

9 L. Ed. 2d 441 (1963).

      Irregularities in the affidavit for the search warrant of Philips's residence do

not invalidate that warrant because: (1) the omission of the fact that some

statements in the affidavit were hearsay was harmless error, as those statements

were reliable; and (2) misrepresentations in the affidavit were not essential to the



                                           7
finding of probable cause. Although it was error to omit the fact that the

connection between the vehicle and the drug transaction was provided by the CI,

the error was harmless because the magistrate would have found the CI to be

reliable, based on his past dozen cases. Additionally, the minor technical errors he

made in this case would not have undermined such a finding. Turning to the

misrepresentations, they were not crucial to a finding of probable cause. The

warrant’s statement that Philips was involved in a drug transaction and that drugs

and drug money were discovered in his car were enough to lead to a reasonable

inference that Philips was dealing drugs and that there was a “fair probability” that

more drugs would be found in his home. Finally, the results of the search of

Philips's residence did not constitute fruit of the poisonous tree because the police

did not commit any illegalities that would warrant suppression of the evidence in

this case.

                                            IV

       Philips finally argues that the $150,000 fine imposed on him by the district

court at sentencing was excessive and violated the Eighth Amendment because it

was based primarily on his receipt of disability benefits, and the evidence showed

that those benefits would be cut by 90% once he was sentenced.

       If a defendant raises his inability to pay a fine as an issue before the district



                                            8
court, the court’s decision is reviewed for clear error under the doctrine of

reasonableness. United States v. Gonzalez, 541 F.3d 1250, 1255 (11th Cir. 2008).

However, if a sentencing issue is raised for the first time on appeal, we will review

that issue only for plain error. United States v. Aguillard, 217 F.3d 1319, 1320

(11th Cir. 2000). Under plain error review, there must be (1) an error, (2) that is

plain, and (3) that affects substantial rights. Id. When these three factors are met,

we may then exercise our discretion and correct the error if it seriously affects the

fairness, integrity, or public reputation of the judicial proceedings. United States v.

Olano, 507 U.S. 725, 732, 113 S. Ct. 1770, 1776, 123 L. Ed. 2d 508 (1993).

      The Eighth Amendment prohibits the government from imposing “excessive

fines” for an offense. U.S. Const., amend VIII. Under this amendment, a fine is

unconstitutional “if it is grossly disproportional to the gravity of a defendant's

offense.” United States v. Bajakajian, 524 U.S. 321, 334, 118 S. Ct. 2028, 2036,

141 L. Ed. 2d 314 (1998). With regard to reasonableness, we will consider a fine

to be reasonable if the record reflects “the district court's reasoned basis for

imposing a fine.” Gonzalez, 541 F.3d at 1256.

      The fine imposed on Philips was reasonable because the record indicates that

the district court had a reasoned basis for imposing it. The district court found

there was a reasonable possibility that Philips’s disability benefits would not be



                                            9
reduced after his imprisonment, and therefore it imposed a large fine that takes that

possibility into account. If Philips’s benefits are actually cut after his

imprisonment, the district court indicated that it would consider remitting the fine.

Therefore, because the record reflects the district court’s reasoned basis for

imposing the fine, this fine was reasonable. This fine also does not constitute plain

error, under the Eighth Amendment, because there is no evidence that it was

disproportionate to Philips's offense. Accordingly, we affirm the district court’s

decision.

      AFFIRMED.




                                           10